                    UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



PEUYOKO VICTOR PEREZ,                  No. CV 20-00744-RGK (DFM)

             Petitioner,
                                       ORDER ACCEPTING REPORT
                                       AND RECOMMENDATION
                    v.
                                       OF UNITED STATES
                                       MAGISTRATE JUDGE
S. SHERMAN,

             Respondent.




      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. Petitioner did not file objections to the Report and
Recommendation. The Court accepts the Report and Recommendation of the
Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
this action with prejudice.


Date: 6/17/2021                            ___________________________
                                           R. GARY KLAUSNER
                                           United States District Judge
